Case 1:17-cv-02277-WJM-NRN Document 113 Filed 11/05/19 USDC Colorado Page 1 of 12




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No. 17-cv-02277-WJM-NRN

   MELODIE BUSHMAN,
   on behalf of herself and all others similarly situated,

   Plaintiffs,

           v.

   NATIONWIDE AGRIBUSINESS INSURANCE COMPANY,
   an Iowa Corporation, and DOES 1-10, inclusive,

   Defendants.


                             JOINT MOTION FOR FINAL APPROVAL

                                 OF CLASS ACTION SETTLEMENT


           Plaintiff, Melodie Bushman (“Plaintiff”) and defendant Nationwide Agribusiness

   Insurance Company (“Nationwide”) (collectively, the “Parties”) hereby jointly move for final

   approval of the Stipulation of Class Action Settlement (“Settlement Agreement”) between

   Plaintiff and Nationwide, pursuant to Federal Rule of Civil Procedure (“FRCP”) Rule 23(e) and

   this Court’s July 22, 2019 Order Preliminarily Approving Class Settlement.

                   CERTIFICATION PURSUANT TO D.C.COLO.LCivR 7.1(a)

           Pursuant to D.C.COLO.L Civ. R. 7.1, the undersigned counsel certify they conferred

   prior to filing this motion and jointly make the motion.

                                            JOINT MOTION

           The Settlement Agreement should be granted final approval, as it is fair, reasonable, and

   adequate. As described herein, all the factors courts in this Circuit rely on to determine the
Case 1:17-cv-02277-WJM-NRN Document 113 Filed 11/05/19 USDC Colorado Page 2 of 12




   reasonableness of a class action settlement strongly weigh in favor of approving the Settlement

   Agreement. In addition, the Class supports the Settlement Agreement, as the Parties are not

   aware of a single Class Member who submitted an objection to the Settlement Agreement or

   expressed any criticism of the Settlement Agreement, and no opt-out forms were submitted.

   I.     BACKGROUND OF THE LITIGATION AND SETTLEMENT

          Plaintiff brought the lawsuit pursuant to FRCP Rule 23 on behalf of herself and all others

   similarly situated, seeking to represent all of Nationwide’s Colorado insureds who filed claims

   for total loss vehicles and to whom Plaintiff alleged Nationwide did not pay ownership tax and

   title and registration fees pursuant to Colorado Revised Statutes (“C.R.S.”) § 10-4-639(1). (See

   Third Amended Complaint (“TAC”), Doc. No. 72). Essentially, Plaintiff alleges Nationwide

   uniformly underpaid fees owed its insureds under C.R.S. § 10-4-639(1). Like all Class Members

   she seeks to represent, Plaintiff was insured by Nationwide and filed an automobile physical

   damage claim that Nationwide determined to be a total loss. (See id.) In her TAC, Plaintiff

   alleges Nationwide’s conduct violated C.R.S. § 10-3-1115, et seq., as an unreasonable delay of

   benefits owed, and constituted bad faith breach of an insurance contract under Colorado law,

   breach of contract, and breach of the duty of good faith and fair dealing. (See id.)

          On June 11, 2019, the Parties executed a Settlement Agreement to resolve this putative

   class action lawsuit. (See Doc. No. 109-2, Class Action Stipulation of Settlement). Thereafter,

   on June 14, 2019, the Parties jointly moved for preliminary approval of the Settlement




                                                    2
Case 1:17-cv-02277-WJM-NRN Document 113 Filed 11/05/19 USDC Colorado Page 3 of 12




   Agreement, and approval of notice to the Class. (Doc. No. 109). 1 On July 22, 2019, the Court

   granted the joint motion, preliminarily certifying an opt-out settlement class, granting

   preliminary approval, and setting forth a number of actions for the Parties and the Claims

   Administrator, Epiq Class Action & Mass Tort Solutions, Inc. (“Epiq” or “Claims

   Administrator”), to undertake by certain dates. (Doc. No 110).

          Since the Court granted preliminary approval, Epiq has issued the approved notice to the

   Class, as set forth in the concurrently filed Declaration of Zachary Lebovits, J.D. Regarding

   Notice Administration (“Lebovits Decl.”), which confirms compliance with the class notice

   procedures. Since preliminary approval, the Parties have no indication that the Court has

   received any objection to the Settlement Agreement by the October 29, 2019 deadline for such

   objections, and are aware of no such objections to the Settlement Agreement, timely or

   otherwise. (Doc. No. 110 at pp.7-8 of 9, ¶ 19). Further, not a single written objection was

   received by the Claims Administrator by the Court-ordered October 29, 2019 deadline (nor have

   any objections been received by the Claims Administrator thereafter). (Lebovits Decl., p. 3, ¶ 9).

   Additionally, no opt-out forms were submitted by the deadline (nor have any opt-out forms been

   received by the Claims Administrator after the Court-ordered deadline). (Lebovits Decl., p. 3,

   ¶ 9; Doc No. 110 at p.7 of 9, ¶ 17). Lastly, per the Court’s preliminary approval order, Plaintiff

   has separately moved for an award of attorney’s fees and costs, and for approval of a service


          1
            The procedural background of the settlement negotiations are contained in the
   previously filed joint preliminary approval motion and supporting documents (Doc. No. 109 at
   pp.2-3 of 16 and Doc 109-1 at p.5 of 5, ¶ 7), which are incorporated herein by reference, as well
   as the concurrently filed Fields Declaration in support of final approval.




                                                    3
Case 1:17-cv-02277-WJM-NRN Document 113 Filed 11/05/19 USDC Colorado Page 4 of 12




   award, in her own motion concurrently filed herewith. (Doc. No. 110 at p.7 of 9, ¶ 16).

   II.    TERMS OF THE SETTLEMENT AGREEMENT

          Monetary Relief2

          The Court’s preliminary approval order preliminarily certified a settlement Class in the

   lawsuit pursuant to FRCP Rule 23(e), consisting of: “all Persons in Colorado who had a Covered

   Loss.” (Doc. No. 110 at p. 2 of 9, ¶ 2). A “Covered Loss” is defined as: “a first party physical

   damage insurance claim, with a date of loss during the Class Period, that resulted in an indemnity

   payment for the total loss of the insurance vehicle, on a private passenger automobile insurance

   policy issued by” Nationwide or one of its related entities. (Id.) The proposed Settlement

   Agreement provides Class Members substantial benefit in relation to the allegedly underpaid

   fees: Nationwide has agreed to pay $40.00 each to any of the potential 6,726 Class Members

   who submitted a timely and valid Claim Form. (Doc. No. 109-2 atp. 13 of 34, ¶¶ 31-32).

          In addition, subject to Court approval, based on Plaintiff’s counsel’s lodestar at the time

   of the settlement conference between the Parties in Los Angeles on January 15, 2019,

   Nationwide has agreed to pay Plaintiff’s counsel up to $121,000 in attorney’s fees and costs 3,

   and up to $2,000 to the Class Representative as a service award for prosecuting the lawsuit on

   behalf of the Class. (Doc. No. 109-2 at p. 14 of 34, ¶ 34, p. 16 of 34, ¶ 43). As provided for in

   the Settlement Agreement, any funds remaining in the account established by the Claims



          2
              All terms are defined in the Settlement Agreement. (Doc. No. 109-2).
          3
           C.R.S. § 10-3-1116(a), which provides for statutory damages to a plaintiff for a C.R.S. §
   10-3-1115 claim, includes an express provision for the recovery of attorney’s fees to the plaintiff.




                                                    4
Case 1:17-cv-02277-WJM-NRN Document 113 Filed 11/05/19 USDC Colorado Page 5 of 12




   Administrator for payment of Settlement Checks due to uncashed Settlement Checks shall be

   distributed to the Parties’ designated cy pres recipient, Legal Aid of Colorado, or as otherwise

   ordered by the Court. (Doc. No. 109-2 at pp. 13-14 of 34, ¶ 33).

   III.   THE PROPOSED SETTLEMENT AGREEMENT IS FAIR, REASONABLE AND
          ADEQUATE, AND SHOULD BE GRANTED FINAL APPROVAL.

          Under FRCP Rule 23(e), the Court may approve a settlement that “would bind class

   members… only after a hearing and on finding that it is fair, reasonable, and adequate.” Fed. R.

   Civ. P. 23(e)(2). The approval of a settlement agreement is within the District Court’s sound

   discretion. See New England Health Care Emps. Pension Fund v. Woodruff, 512 F.3d 1283,

   1290 (10th Cir. 2008). When deciding “whether to approve a class action settlement, the court

   should ‘not decide the merits of the case or resolve unsettled legal questions,’” since “‘the

   essence of the settlement is compromise, and settlements are generally favored.’” Ashley v.

   Reg’l Transp. Dist. & Amalgamated Transit Union Div. 1001, No. 05-cv-01567-WYD-BNB,

   2008 WL 384579, at *4 (D. Colo. Feb. 11, 2008), quoting Carson v. Am. Brands, Inc., 450 U.S.

   79, 88 n. 14 (1981) and Wilkerson v. Martin Marietta Corp., 171 F.R.D. 273, 283 (D. Colo.

   1997), citing Williams v. First Nat. Bank, 216 U.S. 582, 595, 30 S.Ct. 441, 54 L. Ed. 625 (1910);

   E.E.O.C. v. Hiram Walker & Sons, Inc., 768 F.2d 884, 889 (7th Cir. 1985). Thus, a court reviews

   a “settlement [] to determine whether the proposed settlement is fundamentally fair, adequate and

   reasonable, not to rewrite the settlement agreement.” Ashley, 2008 WL 384579 at *4, citing

   Hanlon v. Chrysler Corp., 150 .3d 1011, 1026 (9th Cir. 1998).

          The Tenth Circuit Court of Appeals has identified four non-exclusive factors to be

   considered when determining whether a settlement agreement is fair, reasonable, and adequate

   under the relevant standard:

                                                    5
Case 1:17-cv-02277-WJM-NRN Document 113 Filed 11/05/19 USDC Colorado Page 6 of 12




          (1) whether the proposed settlement was fairly and honestly negotiated;
          (2) whether serious questions of law and fact exist, placing the ultimate outcome
          of the litigation in doubt;
          (3) whether the value of an immediate recovery outweighs the mere possibility of
          future relief after protracted and expensive litigation; and
          (4) the judgment of the parties that the settlement is fair and reasonable.

   Rutter & Wilbanks Corp. v. Shell Oil Co., 314 F.3d 1180, 1188 (10th Cir. 2002), quoting Gottlieb

   v. Wiles, 11 F.3d 1004, 1014 (10th Cir. 1993).

          The Settlement Agreement in the instant action is fundamentally fair. The Settlement

   Agreement represents a substantial recovery for the Class. Each Class Member who submitted a

   valid and timely claim form will receive a $40.00 payment, which is a significant percentage of

   the range of alleged damages Plaintiff’s counsel calculated during the settlement process for each

   Class Member (approximately $80.00 to $150.00 per Class Member, excluding statutory

   attorney’s fees provided for by C.R.S. § 10-4-639(1)). In light of the substantial benefit to the

   Class, each of the four relevant factors identified by the Tenth Circuit in analyzing the existence

   of the elements of FRCP Rule 23(e)(2) weighs strongly in favor of granting final approval.

          A.      The Settlement Was Fairly and Honestly Negotiated.

          As previously described in the Parties’ preliminary approval motion, and now in the

   concurrently filed Declaration of Joshua A. Fields in Support of Motion for Final Approval

   (“Fields Decl.”),4 the Settlement Agreement was fairly and honestly negotiated by experienced

   counsel over many months, including an in-person meeting in Los Angeles. (See Doc. No. 109,


          4
             This Motion for Final Approval of Settlement is brought as a joint motion by the
   Parties, but Mr. Fields’ Declaration is being submitted herewith on behalf of Plaintiff only.
   Nationwide did not participate in the preparation of the Fields Declaration.




                                                    6
Case 1:17-cv-02277-WJM-NRN Document 113 Filed 11/05/19 USDC Colorado Page 7 of 12




   at pp. 2-3 of 16; Doc. 109-2 at p.2 of 5, ¶ 7; Fields Decl., ¶ 7). Additionally, the Parties had

   vigorously advocated their respective positions throughout the lawsuit, which has “involved fact

   discovery and motions practice, including well-briefed dispositive motions.” See Lucas v. Kmart

   Corp., 234 F.R.D. 688, 693 (D.Colo. 2006). Indeed, here, the matter was settled only after the

   Parties had engaged in significant dispositive motion practice and Class Counsel had undertaken

   significant discovery in order to best understand the merits of the claims and defenses. 5 (See

   Fields Decl., ¶ 3) See Lucken Family Ltd. P’ship, LLLP v. Ultra Res., Inc., No. 09-cv-01543,

   2010 WL 2650037 at *3 (D. Colo. June 30, 2010) (finding settlement agreement “fairly and

   honestly negotiated,” as “parties entered into the agreement only after engaging in a meaningful

   exchange of information, and with full knowledge of the critical factual and legal issues.”)

          B.      Serious Questions of Law and Fact Exist, Placing the Outcome in Doubt.

          This second factor addresses whether “the parties could reasonably conclude that there

   are serious questions of law and fact that exist such that they could significantly impact this case

   if it were litigated,” including disputes over liability, whether individualized issues would defeat

   class certification, and the amount of damages. Lucas, 234 F.R.D. at 693. As the parties

   explained in the motion for preliminary approval, and as set forth in the Fields Declaration,

          5
            It is Plaintiff’s position that Class Counsel and the Class Representative adequately
   represented the Class pursuant to FRCP Rule 23(e)(2), as previously set forth in the preliminary
   approval motion (see Doc No. 109 at p.8 of 16, incorporated herein by reference), and in the
   Fields Declaration and concurrently filed Declaration of Melodie Bushman in Support of
   Plaintiff’s Unopposed Motion for Attorneys’ Fees and Expenses and a Service Award. Ms.
   Bushman’s Declaration is being submitted on behalf of Plaintiff only in connection with
   Plaintiff’s Unopposed Motion for Attorney’s Fees and Expenses and a Service Award that is
   being separately filed. Nationwide did not participate in the preparation of the Bushman
   Declaration.




                                                     7
Case 1:17-cv-02277-WJM-NRN Document 113 Filed 11/05/19 USDC Colorado Page 8 of 12




   serious questions of both law and fact exist that could significantly impact the case and the

   potential recovery. (See Fields Decl., ¶ 5; see also Doc. No. 109 at pp.10-12 of 16).

           “[I]t is not the role of the Court at this stage of the litigation to evaluate the merits …

   [however] it is clear that the parties could reasonably conclude that there are serious questions of

   law and fact that exist that could significantly impact this case if it were further litigated.”

   Rhodes, 308 F.R.D. at 667. Nationwide has raised, and would continue to raise, challenges to

   the claims’ legal and factual bases, and also challenges to class certification. Nationwide has

   contended, among other things, that Plaintiff cannot show entitlement to additional fees under

   C.R.S. § 10-4-639(1) beyond what she was paid, particularly as to ownership taxes Plaintiff

   sought; Plaintiff cannot show unreasonable conduct or knowing and reckless disregard for the

   validity of Plaintiff’s insurance claim for her bad faith claims; and that the TAC’s class claims

   should be stricken. (See, e.g. Doc. No. 75). Nationwide has indicated it would contend at the

   class certification stage that factual differences among Class Members, such as the amount of

   fees each Class Member incurred, the types of fees incurred and whether the fees were voluntary

   or credits were received, and the length of use of the prior yearly registration, for example, create

   individualized issues which defeat class certification. Nationwide would also contend Plaintiff’s

   bad faith claims are ill-suited for class treatment, as they require highly individualized inquiries

   into the reasonableness of the insurer’s conduct based on the circumstances of each loss and the

   interactions between the Parties. Plaintiff continues to believe in her claims; however, Plaintiff

   acknowledges risks associated with class certification and also risks of losing on the merits. The

   most significant risks include that the Court may reject Plaintiff’s claim as to recovery of

   ownership taxes under C.R.S. § 10-4-639(1) entirely, the fact finder may conclude Nationwide’s


                                                      8
Case 1:17-cv-02277-WJM-NRN Document 113 Filed 11/05/19 USDC Colorado Page 9 of 12




   conduct was not unreasonable or in bad faith, and individualized issues will be held to defeat

   both commonality and predominance. While the Parties differ as to Plaintiff’s likelihood of

   ultimately prevailing after judgment and appeal, it is apparent both the proposed Class and

   Nationwide have risk litigating the lawsuit, and the outcome of the litigation is in doubt. See

   Lucas, 234 F.R.D. at 693-694; Rhodes, 308 F.R.D. at 667.

          C.      The Value of an Immediate Recovery Strongly Outweighs the Possibility of
                  Further Relief After Protracted Litigation.

          This factor weighs the value of an immediate recovery against “the mere possibility of

   future relief after protracted and expensive litigation.” Rutter, 314 F.3d at 1188. In a recent

   case in which a settlement provided class members 50% of their losses, a Court in this Circuit

   found the immediate recovery factor satisfied, because “a jury trial could leave the class with a

   smaller award, or no award at all” and the settlement “guarantees a favorable outcome for the

   class, and will facilitate a faster and easier payment than the class would receive after a jury

   trial.” Lowery v. City of Albuquerque, No. CIV 09-0457 JB-WDS 2013 WL 1010384 at *38

   (D.N.M. Feb. 27, 2013). The same reasoning applies with equal force here.

          During the settlement process, based on the range of potentially recoverable fees,

   Plaintiff’s counsel evaluated potential damages in the range of approximately $80.00 to $150.00,

   excluding statutory attorney’s fees provided for by C.R.S. § 10-3-1116(a), and concluded an

   average of $40.00 per Class Member was fair and reasonable given all the risks of litigation,

   which include without limitation that it may be held only “base” registration fees are recoverable

   under C.R.S. § 10-4-639(1), that many Class Members may not have documents to support their

   damages, and Nationwide’s contention that some Class Members may have already received the

   full amount under C.R.S. § 10-4-639(1). (See Fields Decl., ¶ 5). The precise number of Class

                                                     9
Case 1:17-cv-02277-WJM-NRN Document 113 Filed 11/05/19 USDC Colorado Page 10 of 12




    Members was unknown when the Parties agreed to the $40.00 per Class Member payment

    amount, and the number of potentially participating Class Members was uncapped. (See Id.)

            D.      Class Counsel Believes the Settlement is Fair and Reasonable.

            Where the parties are represented by counsel who have “substantial experience in

    complex class action litigation … ‘Counsels’ judgment as to the fairness of the agreement is

    entitled to considerable weight.’” Lucas, 234 F.R.D. at 695, quoting Marcus v. Kansas Dept. of

    Revenue, 209 F.Supp. 2d 1179, 1183 (D.Kan. 2002) (“When a settlement is reached by

    experienced counsel after negotiations in an adversarial setting, there is an initial presumption

    that the settlement is fair and reasonable.”) Here, “Class Counsel are experienced in consumer

    class actions, and weight is given to their favorable judgment as to the merits, fairness, and

    reasonableness of the settlement.” Id., citing Marcus v. Kan. Dep’t of Revenue, 209 F.Supp.2d

    1179, 1183 (D.Kan.2002). The Fields Declaration shows Class Counsel believe the Settlement

    Agreement is fair, adequate and reasonable.6 (See Fields Decl., at ¶¶ 4-8). Moreover, Class

    Counsel view the settlement as an outstanding result for Class Members, given that it provides a

    guaranteed recovery of a substantial portion of the allegedly underpaid fees, considering the risks

    of further litigation.(See Id.)

            E.      Reaction of the Class Supports Approval

            In addition to the four non-exclusive factors identified above for evaluating a settlement,

    courts often consider the reaction of the class to decide whether a settlement should be approved


            6
             The Parties also previously represented in the joint preliminary approval motion they
    believe the settlement is fair and adequate. (Doc. No. 109 at pp.10-13 of 16).




                                                     10
Case 1:17-cv-02277-WJM-NRN Document 113 Filed 11/05/19 USDC Colorado Page 11 of 12




    under FRCP Rule 23(e). See Ponca Tribe of Indians of Okla. v. Cont’l Carbon Co., No. 05-445

    (C) 2009 WL 2836508 at *2 (W.D. Okla. Jul 30, 2009); West v. First Franklin Fin. Corp., No.

    06-2064-KHV-JPO, 2007 U.S. Dist. LEXIS 79286, at *4 (D. Kan. Oct. 24, 2007) (noting that the

    Court “gives weight to the parties’ judgment that the settlement is fair and reasonable, as well as

    to the class’s reaction to the settlement.”) As settlement notices do not ask class members to

    affirmatively express their support for a settlement, courts generally consider the failure to object

    to a settlement as a sign of approval of the settlement. See, e.g., Ramah v. Navajo Chapter v.

    Babbitt, 50 F.Supp. 2d 1091, 1101 (D.N.M 1999) (observing that “[t]he reaction of the Class has

    been favorable as judged by the fact that 98% or more of the putative Class members . . . , all of

    whom received notice, failed to object or express any criticism of the Settlement.”) In the instant

    case, the reaction of the Class has been positive. The Parties are not aware of a single objection

    to the Settlement Agreement (neither counsel for the Parties nor the Claims Administrator has

    received an objection) and no one opted-out of the Settlement Agreement. (See Lebovits Decl.,

    at p. 3, ¶ 9).

    IV.     CONCLUSION

            For the foregoing reasons, as well as those set forth in the Parties’ Joint Motion for

    Preliminary Approval of Class Action Settlement, final approval should be granted.




                                                     11
Case 1:17-cv-02277-WJM-NRN Document 113 Filed 11/05/19 USDC Colorado Page 12 of 12




    Respectfully submitted this 5th day of November, 2019.

    /s/ Joshua A. Fields                            /s/ Mark L. Hanover (with permission)
    Behram V. Parekh                                Mark L. Hanover
    Joshua A. Fields                                Kristine M. Schanbacher
    KIRTLAND & PACKARD LLP                          DENTONS US LLP
    1638 South Pacific Coast Highway                233 South Wacker Drive
    Redondo Beach, CA 90277                         Suite 5900
    Telephone: (310) 536-1000                       Chicago, IL 60606
    bvp@kirtlandpackard.com                         Telephone: (312) 876-8000
    jf@kirtlandpackard.com                          mark.hanover@dentons.com
                                                    kristine.schanbacher@dentons.com
    And
                                                    Attorneys for Defendant Nationwide
    Brett N. Huff                                   Agribusiness Insurance Company
    HUFF & LESLIE, LLP
    2480 Gray Street
    Edgewater, CO 80214
    Telephone: (303) 232-3622
    bhuff@huffandleslie.com

    Attorneys for Plaintiff, Melodie Bushman




                                                 12
